Citation Nr: 0023329	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-24 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the apportionment of the veteran's compensation 
benefits on behalf of his former wife and stepchild was 
properly awarded.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which awarded an apportionment of the 
veteran's compensation benefits to his wife and stepchild.  
In January 1994, the RO increased the amount of the 
apportionment.  The veteran and his wife divorced in May 
1994.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In May 1993, the veteran was in receipt of VA disability 
compensation benefits, which included an additional amount 
for his wife and three children. 

3.  In June 1993, a claim for an apportionment of the 
veteran's disability compensation was submitted by his 
estranged wife, LLF, for herself and her daughter, ANB, (the 
veteran's stepchild) in her custody.  

4.  In July 1993, LLF reported that her monthly expenses were 
$1,077, that she had no monthly income and that ANB had 
monthly income of $119 from Social Security.  

5.  In a special apportionment decision dated in September 
1993, the RO granted an apportionment of $157 per month of 
the veteran's disability compensation for his wife and 
stepchild, effective July 1, 1993. 

6.  In a special apportionment decision dated in January 
1994, the RO increased the amount of the apportionment to 
$400 per month, effective July 1, 1993.  

7.  The veteran and his wife divorced in May 1994.  

8.  In December 1994, the veteran reported expenses of $2,475 
and income of $1,940 on approximately June 1, 1993.  

9.  The evidence establishes that there was financial 
hardship on the part of the veteran's former spouse and 
stepdaughter.  The veteran has not demonstrated that the $400 
granted by the RO to his former spouse and stepchild caused 
him financial hardship. 


CONCLUSION OF LAW

The apportionment of the veteran's compensation benefits on 
behalf of his former wife and stepchild was properly awarded.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

The veteran's combined rating for service-connected 
disabilities has been 80 percent from December 1989, and he 
was awarded a total disability rating based on individual 
unemployability, effective August 31, 1990.  Prior to 1991, 
his monthly benefits included an additional amount for his 
wife and three children.  

On June 16, 1993, the RO received a letter from the veteran's 
wife, LLF, stating that the veteran had left her on June 4 
and that she wanted an apportionment of his benefits for 
herself and her daughter, ANB, (the veteran's stepchild).  
She listed her address as being in Sequim, Washington 
(hereinafter "the Washington address").  

A June 18, 1993, report of contact (VA Form 119) reflects 
that the veteran contacted the RO to cancel the direct 
deposit of his VA benefits.  (It is unclear from the document 
whether the contact was in person or by telephone).  He 
provided an address in Pittsburg, California (hereinafter 
"the California address").  

On July 6, 1993, the RO sent letters to the veteran and his 
wife requesting statements of their income, net worth and 
expenses in connection with the apportionment claim.  The 
record shows that the letter to the veteran was sent to the 
California address.  On July 12th, the RO received the wife's 
response showing no income for herself, $119 from Social 
Security for ANB and total monthly expenses of $1,077.  She 
reported $1700 in bank accounts.  No response was received 
from the veteran.  

On a Direct Deposit Sign Up Form dated July 27, 1993, the 
veteran listed his address as being in Sequim, Washington; 
the same address of record for his wife.  

In a September 1993 special apportionment decision, the RO 
granted an apportionment of $157 per month of the veteran's 
disability compensation for his wife and stepchild, effective 
July 1, 1993.  It was determined that the veteran had not 
responded to the request for financial information and, thus, 
there was no evidence showing that apportionment would create 
a hardship on him.  By letters dated in September 1993, the 
RO informed the veteran and his wife of the apportionment 
decision.  The letter to the veteran was sent to the 
California address.  The letter listed his monthly benefits 
as follows:  $1,961 as of July 1, 1993; $1,907 as of December 
7, 1993; and $1,747 as of January 18, 1994.  

A letter from the veteran's wife disagreeing with the amount 
of the apportionment was received in October 1993.  In 
correspondence to the veteran, dated October 27, 1993 and 
mailed to the California address, the RO advised the veteran 
it had proposed to increase the amount of the apportionment.  
The veteran was advised that his payments would continue at 
the present rate for 60 days following the date of the notice 
so that he may, if he wished, submit evidence to show that 
the proposed action should not be taken.  

In November 1993, the RO received a note from the veteran 
stating that he and his wife legally separated in June 1993 
and were in the process of getting a divorce.  On VA form 21-
4138, Statement in Support of Claim, dated in December 1993, 
the veteran expressed disagreement with the apportionment 
decision.  He argued that he did not receive notice of the 
first action taken against his benefits and that information 
had been sent to the wrong address.  He indicated that his 
correct address was the Washington address. 

In a January 1994 special apportionment decision, the RO 
increased the monthly apportionment of the veteran's 
disability compensation to $400, effective July 1, 1993.  It 
was determined that the veteran had not responded to the 
October 27, 1993 correspondence and, thus, there was no 
evidence showing that increased apportionment would cause 
financial hardship to the veteran or to the two children 
still in his custody.  On January 26, 1994, the RO received a 
letter from the veteran wherein he disagreed with the 
apportionment decision.  The statement reflected the 
Washington address.  

In a letter to VA, dated and received in May 1994, the 
veteran listed total monthly living expenses, including the 
$400 being paid as an apportionment, of $1,896; however, he 
did not list his income.  Received in June 1994 was a divorce 
decree showing that the veteran and his wife were divorced on 
May 9, 1994.  The veteran also submitted a statement of 
income and expenses wherein he listed monthly expenses of 
$1,720, not including the apportionment, and stated that he 
had no other income other than disability compensation.  A 
computer report from the Social Security Administration, 
generated in May 1994, showed that the veteran's credited 
monthly benefits were $470 from May 1993, and $482 from 
December 1993.  

In letters dated in June 1994, VA notified the veteran and 
his former wife of the termination of apportionment effective 
June 1, 1994.  

Additional financial status reports were received from the 
veteran in June and August 1994.  These reports reflect the 
veteran's financial status from May 27, 1994.

In a statement received in August 1994, the veteran asserted 
his former spouse had inaccurately under-reported her 
financial assets and available financial resources for the 
pertinent apportionment period.  

In December 1994, the veteran testified that he did not 
receive proper due process regarding notification and request 
for information in consideration of the apportionment 
decision.  He indicated that during their separation his ex-
wife forwarded all their mail to her mother's address in 
California; however, he admitted receiving the October 27, 
1993 letter from VA.  He indicated that his ex-wife closed 
joint bank accounts and disposed of personal property to her 
benefit at the time of the request for apportionment.  See 
December 1994 hearing transcript.  To support his contention, 
he presented a photocopy of a check dated in June 1993 from 
the Washington State Employment Security Department payable 
to the veteran and reportedly endorsed for the veteran by his 
ex-wife.  He also presented a ruling from the State of 
Washington Office of Administrative Hearings in favor of the 
veteran holding that he did not receive funds from the June 
1993 check and that he did not have to repay an overpayment 
created when the check was reissued.  At the hearing, the 
veteran submitted reports of expenses and incomes.  One 
report indicated that at the time of the initial 
apportionment his expenses, including the apportionment of 
$157, were $1,932, and his income was $2,240.  Another report 
indicated that at the time of the second apportionment his 
expenses, not including the apportionment, were $2,475 with 
income of $1,940.  



Analysis

VA law and regulations provide that, in general, all or any 
part of compensation payable on account of any veteran may be 
apportioned if the veteran is not residing with his or her 
spouse, or if the veteran's children are not residing with 
the veteran and the veteran is not reasonably discharging his 
or her responsibility for the spouse's or children's support.  
38 U.S.C.A. § 5307; 38 C.F.R. § 3.450(a)(1)(ii).  

VA regulations further provide in pertinent part,

Without regard to any other provision 
regarding apportionment where hardship is 
shown to exist, . . . compensation . . . 
may be specially apportioned between the 
veteran and his or her dependents . . . 
on the basis of the facts in the 
individual case as long as it does not 
cause undue hardship to the other persons 
in interest . . . . In determining the 
basis for special apportionment, 
consideration will be given such factors 
as: Amount of Department of Veterans 
Affairs benefits payable; other resources 
and income of the veteran and those 
dependents in whose behalf apportionment 
is claimed; and special needs of the 
veteran, his or her dependents, and the 
apportionment claimants.  The amount 
apportioned should generally be 
consistent with the total number of 
dependents involved.  Ordinarily, 
apportionment of more than 50 percent of 
the veteran's benefits would constitute 
undue hardship on him or her while 
apportionment of less than 20 percent of 
his or her benefits would not provide a 
reasonable amount for any apportionee.

38 C.F.R. § 3.451.  

Initially, the Board points out that the claim of nonreceipt 
of the July 6, 1993 RO letter, even if true, is not 
dispositive of the issue on appeal.  He was notified at the 
address he had most recently furnished for the record - the 
California address.  See Report of Contact dated June 8, 
1993.  In such circumstances, his claim of nonreceipt is not 
sufficient to overcome the presumption in favor of 
administrative regularity.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994); Hyson v. Brown, 5 Vet. App. 262 (1993).  In 
addition, the Board notes that while it appears that the 
October 27, 1993 RO letter was sent to the wrong address the 
veteran has acknowledged receiving it.  That letter advised 
the veteran that he could submit additional evidence to show 
why the proposed action - the increase in the amount of the 
apportionment - should not be taken, however, he failed to do 
so.  As such, the veteran's argument that he did not receive 
due process regarding the development of the apportionment 
evidence is not credible.  The record clearly shows that 
although the veteran was provided the opportunity he did not 
present substantive evidence to establish that the 
apportionment decision of January 1994 was incorrect based on 
the information available at the time of the decision.  

A review of the evidence indicates that the veteran's former 
spouse's and stepchild's income was $519 ($119 from Social 
Security plus $400, the amount apportioned), whereas their 
monthly expenses were $1,077.  Therefore, financial hardship 
on the part of the veteran's former spouse and stepchild was 
present.  

On the other hand, the Board does not find that the 
apportioned share of the veteran's compensation benefits 
caused undue hardship to the veteran.  It is pointed out that 
the apportioned amount of $400 was approximately 25 percent 
of the veteran's monthly VA benefits and thus was a 
reasonable amount under the circumstances.  The applicable 
regulation provides that, ordinarily, an apportionment of 
less than 20 percent of the veteran's benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451.  Further, the Board is aware that the veteran's 
reported monthly income was outweighed by his reported 
expenses (ranging from $1,720 to $2,475).  In this regard, 
the Board notes that some of the veteran's submissions 
regarding his expenses included monies for nonessentials, 
including $100 a month for cigarettes.  Therefore, after 
considering the amount of VA benefits, other resources and 
income of the veteran and his former spouse and stepchild, 
and special needs of the veteran and his former spouse and 
stepchild, the Board finds that $400 per month was a 
reasonable apportionment, and that $400 per month did not 
cause undue hardship to the veteran.


ORDER

The apportionment of benefits in favor of the veteran's 
former wife and stepchild was properly awarded.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

